

116 HR 5091 IH: Wildfire Defense Act
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5091IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Mr. Huffman introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Natural Resources, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a community wildfire defense grant program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Wildfire Defense Act. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency. (2)ChiefThe term Chief means the Chief of the Forest Service.
 (3)Community wildfire defense planThe term community wildfire defense plan means a plan that— (A)is developed by an eligible entity in coordination with—
 (i)the local community and government; (ii)local law enforcement, firefighters, first responders, fire managers, and utilities; and
 (iii)State agencies responsible for emergency response and forest management; (B)includes strategies and activities relating to—
 (i)improving evacuations and access for first responders; (ii)addressing vulnerable populations, including the elderly, those with disabilities, and the homeless;
 (iii)hardening and increasing the resiliency of critical infrastructure and homes, including through incentive programs;
 (iv)applying community-scale defensible space projects across contiguous areas; (v)building local capacity to implement and oversee the plan;
 (vi)implementing strategic land use planning; (vii)deploying distributed energy resources that do not increase dependence on fossil fuels;
 (viii)educating community members; (ix)coordinating any existing wildfire plans such as a community wildfire protection plan or a community emergency evacuation plan; and
 (x)incorporating information from a map generated pursuant to section 210(a) of division O of the Consolidated Appropriations Act, 2018 (16 U.S.C. 6501 note; Public Law 115–141); and
 (C)may consist of existing plans or other efforts, provided that the plan complies with subparagraphs (A) and (B).
 (4)Critical infrastructureThe term critical infrastructure means any public safety, health, education, transportation, communications, or water or power utility infrastructure or any private infrastructure necessary to preserve community safety or resilience to a wildfire threat.
 (5)Defensible space projectThe term defensible space project— (A)means a project that is conducted within a radius of not more than 100 feet around homes, businesses, and administrative facilities, and is comprised of vegetation pruning, such as annual removal of tree seedlings and saplings, lower limbs of mature trees, cutting of grasses and reducing density and continuity of shrubs, and removal of most small twigs and leaves; or
 (B)at the discretion of the Administrator, if a project funded under the program is being carried out in a State that has established by law a more restrictive definition of the term, has the meaning given the term in State law.
 (6)Distributed energy resourceThe term distributed energy resource means a technology that, collectively or individually, increases local energy resilience, such as microgrids, batteries, thermal storage, combined heat and power, fuel cells, electric vehicles, demand response, energy efficiency, smart inverters, and geothermal heat pumps.
 (7)Eligible entityThe term eligible entity means— (A)a State or unit of general local or regional government;
 (B)an Indian Tribe; or (C)a joint powers authority formed by not less than 2 entities described in subparagraph (A) or (B).
 (8)Low-income communityThe term low-income community means a census tract, as determined by the Administrator based on objective criteria, where a substantial population or percentage of population of low-income individuals reside, an inadequate access to capital exists, or other indication of economic distress exist.
 (9)ProgramThe term program means the grant program established under section 3(a). (10)Severe disaster impacted communityThe term severe disaster impacted community means a unit of local government or an Indian Tribe located in an area for which the President declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) during the preceding 5-year period.
			3.Community wildfire defense grant program
 (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Administrator shall establish a program, which shall be separate from the program established under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), under which the Administrator, in coordination with the Chief, shall award grants to eligible entities to—
 (1)in the case of an eligible entity that has a community wildfire defense plan, carry out projects described in the community wildfire defense plan of the eligible entity in accordance with subsection (c); or
 (2)in the case of an eligible entity that does not have a community wildfire defense plan, develop a community wildfire defense plan in accordance with subsection (d).
				(b)Criteria for grants
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator, in coordination with the Chief, shall establish criteria to award grants under the program.
 (2)CommunitiesAmounts provided under the program shall be used to conduct projects and activities only in communities in existence on the date of enactment of this Act.
 (3)PriorityIn awarding grants under the program, the Administrator shall give priority to eligible entities that will carry out projects or plans supporting—
 (A)a low-income community in a fire-hazard area, as identified by a State wildfire hazard map or the most recent wildfire hazard potential map from the Secretary of Agriculture; or
 (B)a severe disaster impacted community in a fire-hazard area, as identified by a State wildfire hazard map or the most recent wildfire hazard potential map from the Secretary of Agriculture.
					(c)Community wildfire defense grants
 (1)Use of grant fundsAn eligible entity that receives a grant under the program must use grant funds to carry out projects that support a diverse portfolio of community wildfire defense strategies described in the community wildfire defense plan of the eligible entity.
 (2)Grant amountsAn award under this subsection shall be for not more than $10,000,000. (d)Community wildfire defense plan development grants (1)Use of grant fundsAn eligible entity that receives a grant under the program may use grant funds to develop a community wildfire defense plan for the eligible entity.
 (2)Grant amountsAn award under this subsection shall be for not more than $250,000. (e)Preference for local contractors and laborIn carrying out a project using a grant awarded under the program, the grant recipient shall, to the maximum extent practicable, give preference to contracting with entities, and hiring individuals, from the area in which the project is being carried out, including by partnering with local corps groups such as AmeriCorps or a conservation corps.
 (f)Cost-Sharing requirementThe non-Federal share of the cost (including the administrative cost) of carrying out a project using funds from a grant awarded under the program—
				(1)
 (A)shall be not less than 25 percent for a grant described in subsection (c); and (B)shall be 0 percent for a grant described in subsection (d);
 (2)may be provided by— (A)a State, a unit of local government, an Indian Tribe, a nonprofit organization, private industry, or a combination of those entities; or
 (B)volunteer hours and in-kind donations; and (3)may, in the case of a project that serves a low-income community, be in the form of a low-interest Federal loan to the eligible entity carrying out the project through the Community Disaster Loan program authorized under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184).
 (g)Authorization of appropriationsThere are authorized to be appropriated to carry out the program $1,000,000,000 for each of fiscal years 2021 through 2025.
 4.Government accountability office reportNot later than 1 year after the date of enactment of this Act, the Government Accountability Office shall publish a report—
 (1)on authorities and programs across the Federal Government that are available to protect communities from wildfires; and
 (2)that assesses impediments to implementation of those programs and gaps in funding. 5.Government accountability office studyNot later than 1 year after the date of enactment of this Act, the Government Accountability Office shall publish a study—
 (1)on the potential for a community wildfire defense plan to qualify for a certification identifying a level of wildfire survivability and resilience;
 (2)that assesses what metrics might provide insurance companies assurance that a community has wildfire resilience measures; and
 (3)how to incentivize insurance companies to accept the certification. 6.Updating list of at-risk communities (a)In generalSection 101(1)(A) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511(1)(A)) is amended by striking comprised of in the matter preceding clause (i) and all that follows through a group in clause (ii) and inserting comprised of a group.
 (b)MapsNot later than 180 days after the date of enactment of this Act, and every 5 years thereafter, the Chief shall develop and publish a map depicting at-risk communities (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)), including Tribal at-risk communities.
			7.Report on radio communications
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall prepare a report relating to insufficient radio frequencies, barriers to interoperability of radio frequencies, and available products and technologies for overcoming barriers to interoperability for wildland fire management.
 (b)CooperationIn preparing the report under subsection (a), the Administrator shall cooperate with— (1)the Secretary of Agriculture;
 (2)agencies responsible for the management of Federal land; (3)State fire and emergency response agencies; and
 (4)municipal fire departments and volunteer fire departments in relevant communities. (c)Compatibility; additional frequenciesThe report under subsection (a) shall include—
 (1)a determination on whether the organizations identified in the report have an existing ability to communicate by way of radio during a potential fire suppression effort for a large fire;
 (2)a determination on whether— (A)the reserved radio frequencies are sufficient for wildland fire management; or
 (B)additional frequencies, listed by type and location, are recommended to be reserved or obtained; (3)an analysis of commercially available technology and products to enable radios from multiple agencies operating on different radio frequencies to be interoperable; and
 (4)if the Secretary determines under paragraph (1) that the organizations do not have an existing ability to communicate, a plan for ensuring organizations would be able to communicate adequately during a fire suppression effort for a large fire.
				